 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBahram Khadjenouri d/b/a Metropol Restauranta/k/a Cafe Bistro and Hotel & Restaurant Em-ployees and Bartenders Union Local 28, Hotel &Restaurant Employees & Bartenders InternationalUnion, AFL-CIO. Case 32-CA-1442January 4, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn September 6, 1979, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby adopts as its Order therecommended Order of the Administrative Law Judgeand orders that the complaint be, and it hereby is,dismissed in its entirety.In view of our adoption of the Administrative Law Judge's findings thatRespondent was not contractually or otherwise bound to engage in bargainingwith the Union during the relevant 10(b) period, we find it unnecessary topass on or adopt his discussion of the continuing violation theory.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge: Thiscase was heard in Oakland, California, on May 7 and 8,1979. The charge and amended charge were filed respective-ly on December 13, 1978, and January 30, 1979, by Hotel &Bahram Khadjenouri is the sole proprietor and the restaurant is called theCafe Bistro and the Metropol Restaurant. Khadjenouri testified that they arethe same restaurant. The old name is the Metropol, and the new name is theCafe Bistro. Khadjenouri moved the restaurant from the uper level of abuilding to the lower level in 1977, but retained the same employees and thesame manager. Khadjenouri did all the hiring, and the labor practices andwage rates did not change because of the move from upstairs to downstairs orthe change of name. Later Respondent reopened the upper floor. There is onlyone kitchen in the entire premises.In about November 1975 the Joint Executive Board of the Hotel and247 NLRB No. 21Restaurant Employees and Bartenders Union Local 28,Hotel & Restaurant Employees & Bartenders InternationalUnion, AFL-CIO, herein called the Union. The complaint,which issued on January 31, 1979, alleges that BahramKhadjenouri, d/b/a Metropol Restaurant, a/k/a Cafe Bis-tro, herein called Respondent, violated Section 8(a)(5) and(1) of the National Labor Relations Act, as amended.IssuesThe primary issues are whether Respondent has anongoing obligation to bargain with the Union, whetherRespondent refused to honor and abide by a collective-bargaining agreement with the Union, and whether thecomplaint is barred by Section 10(b) of the Act.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record of the case and from myobservations of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a sole proprietorship which owns andoperates a restaurant in Berkeley, California.' In the 12months immediately preceding the issuance of complaint,Respondent derived gross revenues in excess of $500,000.During the same period of time Respondent purchased andreceived goods valued in excess of $5,000 which originatedoutside of California. Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated and I find that the Union is a labororganization within the meaning of Section 2(5) of the Act.'II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Sequence of EventsIn late December 1975 and early January 1976, James E.Calvarese was secretary-treasurer and business manager ofLocal 595, Bartenders and Culinary Workers Union.'During that time he also was a consultant to the Union(Local 28) and assisted it in organizing.Restaurant Employees' and Bartenders International Union, AmericanFederation of Labor of Alameda County, AFL-CIO, herein called the jointboard, consisted of Waiters, Waitresses, & Service Crafts Local 31; Cooks'Union Local 228; and Bartenders' Union Local 52. The Joint Board went outof existence about November 1975, and the Union (Local 28) became thesuccessor to the three locals. The parties stipulated and I find that the jointboard was a labor organization within the meaning of Sec. 2(5) of the Act.' From July 1, 1976, until September 6, 1978, when he was fired, he wasdirector of organization of the Union (Local 28).132 METROPOL RESTAURANTCalvarese first visited Respondent's premises in lateDecember 1975 or early January 1976. Respondent wasnonunion and was not a member of any association.Calvarese's own testimony shows that his efforts at "organi-zation" were directed at the Employer, not at the employees.There were between 14 and 18 employees employed atthat time, but Calvarese spoke only to one bartender and toBahram Khadjenouri's brother. Calvarese then spoke to theowner, Bahram Khadjenouri. After Calvarese introducedhimself, they discussed the fact that Hospital and Interna-tional Workers Local 250 was organizing in an area that theUnion thought was its own. At that time Hospital Workerswas picketing a nearby restaurant named Oleg's. Calvaresesaid that one of the reasons that he was there was thatHospital Workers was coming into their jurisdiction. Khad-jenouri was busy at the time, so they made an appointmentto meet at a later date.On about January 1 or 2, 1976, Calvarese came back toRespondent's restaurant where he had a second meetingwith Khadjenouri. This time the Union's business represen-tative, Ralph Wise, came with Calvarese. Calvarese toldKhadjenouri that the Hospital Workers were very radicaland were raising hell in front of Oleg's, and that if the Union(Local 28) did not have some kind of a letter of understand-ing, Respondent would be subject to picketing by the otherunion and Respondent would find it hard to negotiate withthat union. Calvarese asked Khadjenouri if Khadjenouriwould be willing to sign a letter with the Union just toprotect himself. Calvarese said that the letter would alsoprotect the Union (Local 28) because if the HospitalWorkers picketed, Respondent might have to join thatorganization, and it would not be good for the Union. Theydiscussed some particular problems that Respondent hadwith regard to welfare and wage rates and Calvarese tooknotes.The findings with regard to the second meeting are basedprimarily on the testimony of Khadjenouri. Calvarese in histestimony denied the substance of Khadjenouri's version ofthe meeting. According to Calvarese, they simply bargainedfor an agreement. Wise's asserted lack of memory, hisinability to recall incidents, and his vagueness and apparentlack of candor made his testimony almost worthless.Khadjenouri was not a fully reliable witness. As set forthbelow, I believe that his failure to admit that he signed theletter of understanding dated January 6, 1976, indicated alack of full candor. However, compared to Calvarese andWise, Khadjenouri was a veritable fount of veracity. Thedemeanor of both Calvarese and Wise as they testified wassuch as to cast doubt on everything they said.' Calvarese wasoften evasive and misleading. In an affidavit he said that hespoke to the owner's employees and they said that they werein favor of the Union. In his testimony he acknowledged thathe only spoke to a bartender and the owner's brother. In anaffidavit he acknowledged that he told Khadjenouri thatLocal 250 was organizing in Berkeley and, therefore,unionization would be inevitable. At the trial his testimonywas evasive on that matter. When he was asked whether he' The General Counsel argues that Calvarese, who was discharged by theUnion and was testifying under subpena. had no motive to give other thantruthful testimony. However, personal pride would provide a motive for aunion organizer to try to cover up his own sloppy organizational tactics.told Khadjenouri that unionization was inevitable he an-swered, "I told him that we had an organizing drive on, andLocal 250 had one on." It was only after he was shown hisaffidavit that he acknowledged that he told Khadjenourithat Local 250 was organizing and therefore unionizationwould be inevitable. Though Calvarese finally admitted thathe made that remark, Wise testified that he did notremember Calvarese saying that the Company was going tobe unionized in any event. Wise suffered a near total lack ofrecall. Where Khadjenouri's testimony differs from that ofCalvarese or Wise, I credit Khadjenouri.Calvarese had a third meeting with Khadjenouri onJanuary 6, 1979. Wise once again was present. This timeCalvarese brought with him a letter of understanding whichread as follows:LETTER OF UNDERSTANDINGThe Master Agreement now in effect between the EastBay Restaurant Association, Inc., and the CulinaryWorkers and Bartenders Union Local 28 (formerlyJoint Executive Board of the Hotel and RestaurantEmployees and Bartenders International Union AFL-CIO of Alameda) dated September 12, 1973 is herebyamended effective January 6, 1976 by and between theaforementioned Union and the Metropol Restaurant at2871 Shattuck Ave., Berkeley, CA, as follows:I. Combination cocktail waitress and bar back-up$4.00 per hour-4 hour minimum2. Health & Welfare: Coverage shall commence onthe Ist of the 6th month rather than the 5th asstipulated in the Oakland Restaurant & Tavern FundTrust Agreement.A. Coverage for all existing employees who qualifyshall commence with March coverage.B. All working employers shall be entitled to allHalth [sic] & Welfare benefits.IN WITNESS WHEREOF, the parties hereto have settheir hands this day of1976.For the Union: For the Employer:Hotel & Restaurant Metropol RestaurantEmployees and BartendersUnion Local 28James E. CalvareseRalph WiseKhadjenouri asked Calvarese what kind of legal problems hecould get into. Calvarese replied that Khadjenouri did nothave to worry at all because the letter was going to beautomatically canceled out in about 5 or 6 months and thateveryone was off the hook.' Calvarese said that no one wasgoing to pursue anything until then. Khadjenouri, Calvarese,and Wise then signed the letter of understanding and datedit January 6, 1976.6Calvarese testified that at the January 6, 1976, meetingKhadjenouri also signed an individual agreement on the' It is noted that a new association master agreement was entered intoeffective July 7. 1976. That was about 6 months after the letter ofunderstanding.'While not denying that he signed the letter of understanding, Khadjenouri(Continued)133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinside cover of the master agreement between the associationand the joint board. It is standard practice for such anagreement to be signed at the same time as a letter ofunderstanding. Khadjenouri flatly denied signing such adocument and Wise testified that he had no recollection ofKhadjenouri signing it. Calvarese averred that after Khad-jenouri signed the individual agreement on the inside coverof the master agreement, he (Calvarese) gave it to UnionSecretary-Treasurer Ray Lane for filing. That document wasnever produced at the hearing. The Union's business agent,Frank Van Kempen, testified that he searched the Union'srecords but was unable to find it. He also averred that theunion office had been burglarized on two occasions. Exceptfor Calvarese, no one testified that he had seen thatdocument with Khadjenouri's signature on it.7BetweenKhadjenouri and Calvarese, I credit Khadjenouri. TheUnion's inability to furnish the document also adds weightto Khadjenouri's assertion that he never signed it. I find thatthe General Counsel has not proved that Khadjenouri signedthe individual agreement on the inside back cover of themaster agreement. However, the master agreement is re-ferred to, and is arguably incorporated by reference, in theletter of understanding.The agreement between the association and the jointboard mentioned in the letter of understanding was effectiveSeptember 12, 1973. The agreement provided that thecontract was to remain in full force and effect until midnightJuly 6, 1977, with a reopener on wage rates and othermatters on July 6, 1976.8There is nothing in the agreementitself which requires independent employers who were notmembers of the association to give notice in order to avoidbeing bound by succeeding, newly negotiated associationcontracts. There is a separate agreement on the inside backcover of the 1973 association contract which states:The undersigned individual employer (Employer)and the Joint Executive Board (Union) hereby agree:(1) The agreement between them shall be and is thecollective bargaining agreement (Industry Agreement)between the Union and the East Bay RestaurantAssociation, Inc., and the California Licensed BeverageAssociation, and(2) Any subsequent renewals, extensions, changes oramendments of or to said Industry Agreement (whetherinterim or at end of term) that Union and Associationsmay make or any new agreement they may enter intoshall, as to all their terms and provisions, automaticallybecome binding upon the parties hereto unless, at least90 days prior to the then anniversary date, (interim orterm) either party gives written notice to the other thatit will no longer be bound thereby.testified that he could not recall signing it. He averred that he thought hesigned a handwritten note. Calvarese and Wise testified that they sawKhadjenouri sign the letter of understanding. Their testimony was supportedby that of a handwriting expert who credibly testified that the signature on theletter of understanding was the same as that on exemplars which admittedlycontained Khadjenouri's signature. I find that Khadjenouri did sign the letterof understanding on January 6, 1976. In all other conflicts relating to thisconversation I credit Khadjenouri and do not credit Calvarese or Wise.' Union business agent Roger Cardenas averred that fellow business agentFrank Van Kempen had told him that he (Van Kempen) had seen it.However, Van Kempen testified at the hearing that he had never seen it.' The bargaining unit set forth in that contract was:That is the agreement that Calvarese testified was signed byKhadjenouri. As indicated, I have found that GeneralCounsel has not established that Khadjenouri did sign thatagreement. The individual agreement is not an intrinsic partof the association contract, even though it is physicallylocated on the inside back cover of the master contract. It isa separate agreement under which individual employersagree to be bound by the association contract and also agreeto give notice if they are not to be bound by succeedingassociation contracts. Even if the master contract is incorpo-rated by reference into the letter of understanding thatRespondent signed, Respondent would be bound by theassociation contract only until the reopener of July 6, 1976,or at the latest until the termination date of the contract onJuly 6, 1977.'On July 16, 1976, the association and the Union enteredinto a new collective-bargaining agreement effective fromJuly 7, 1976, through July 6, 1982, with certain reopeners onJanuary 1, 1978, and July 7, 1981. That is the contract thatGeneral Counsel claims is now binding on Respondent.However, Respondent's execution of the letter of under-standing on January 6, 1976, did not bind it to successiveassociation contracts and the separate individual agreementthat would have bound Respondent to such successivecontracts was not executed by Respondent. The 1973contract does provide that the contract shall continue "untilthe next anniversary date" unless a party desiring a changegives a written notice of the desired change not less than 90days prior to the applicable anniversary dates. The contractspecifies the anniversary dates for that purpose as July 7,1976, and July 7, 1977.'0 Apparently written notice wasgiven by some party to that master agreement in 1976because negotiations did take place and a new mastercontract was executed by the association and the Union.Respondent's commitment in its letter of understanding withregard to the "master agreement now in effect" did notsurvive the termination of that contract and Respondentnever undertook to be bound by any succeeding masteragreement.Though Respondent signed the letter of agreement onJanuary 6, 1976, it never honored or abided by any contractwith the Union. It never consulted the union contract whensetting hours and working conditions, never made contribu-tions to various funds called for in the agreement, never gavereports to the Union concerning the names of employees andnew hires, and never notified the Union about job openings.On a number of occasions after January 6, 1976, theUnion's business agent, Frank Van Kempen, came toRespondent's restaurant and spoke to employees to see ifnew people had started working. He also spoke to Khadjen-All employees engaged in or in connection with the preparation.handling, and serving of food and/or other beverages, includingwithout limitation those employees in the classification set forth inAppendices A, B and C and office workers.'The 90-day written notice mentioned in the individual agreement on theinside back cover of the master agreement was never sent by Respondent tothe Union. However, as is found above, Respondent did not sign and was notbound by that agreement.' That wording is ambiguous. By defining the last anniversary date as July7, 1977, and stating that a failure to give notice extends the contract "until thenext anniversary date," it appears to contemplate a notice for the 1976reopener rather than a year-to-year continuance afler 1977.134 METROPOL RESTAURANTouri and told him that he was there to get the names ofpeople who were working so they would have to join theUnion. In the spring of 1977 some employees filed agrievance saying they were not being paid union scale. InMarch or April 1977 Van Kempen spoke to Khadjenouriabout the matter and Khadjenouri said that he did not havean agreement with the Union. Van Kempen said that ifKhadjenouri did not abide by the contract he was going totake the individuals to the labor commissioner. "A hearing before a labor commissioner was held in July1977.2 About a week later Van Kempen again spoke toKhadjenouri. Van Kempen said that Khadjenouri wouldhave to pay union scale and Khadjenouri again said that hedid not have a contract. Van Kempen testified that he doesnot recall speaking to Khadjenouri after that incident. TheUnion took no further action until almost a year later. InMay 1978 union business agent Roger Cardenas spoke to afew of Respondent's employees and found out that they werenot in the Union. He went back to Respondent's premises inJune 1978 and found that the manager was not in. About 5more months passed before Cardenas went back to Respon-dent's premises. On November 27, 1978, he went to therestaurant with business agent Rick Lamb and askedKhadjenouri for a list of the employees with their nantes,social security numbers, dates of hire, and classifications.Khadjenouri said that he did not have a contract. Cardenasshowed Khadjenouri the January 6, 1976, letter of under-standing and asked him whether that was his signature on it.Khadjenouri said that he believed it was, but that he did nothave a contract. Cardenas replied that he believed they had acontract and that he intended to enforce it. Khadjenourinever furnished the requested information.On December 13, 1978, more than a year and a half afterRespondent first told the Union that there was no bindingcontract and almost 3 years after Respondent refused tohonor the letter of understanding by failing to pay into theUnion's pension and health and welfare funds and by failingin general to honor the contract, the Union filed the chargesin the instant case.B. Analysis and ConclusionsThe facts set forth above do not paint the Charging Partyin a particularly favorable light. On January 6, 1976, UnionRepresentative Calvarese went to Respondent without hav-ing made any effort to organize the employees or secure theirsupport and fast-talked Khadjenouri into signing a letter ofunderstanding which was so truncated as to be meaninglessexcept for its mention of another document. That otherdocument, the association master agreement, was not givento Khadjenouri and he was in no position to know what hewas signing. Calvarese took advantage of that ignorance bytelling Khadjenouri that the document would protect bothRespondent and the Union from a raid by another union.Calvarese also assured Khadjenouri that the document wasgoing to be automatically canceled in 5 or 6 months (when anew contract with the association was expected) and that noone was going to pursue anything until then. The Union's" Van Kempen testified that during that conversation Khadjenouri openeda drawer and pulled out a copy of the master agreement. Khadjenouri averredthat he never saw the master agreement until immediately before the trial ofthis case. I credit Khadjenouri.subsequent lack of any timely effort to enforce the contractis some indication that the Union understood along withKhadjenouri that the document was meaningless. Respon-dent never honored the contract and never made contribu-tions to the various funds. The Union must have known thatno such contributions were being made, but it never made aprotest concerning those nonpayments. About a year and ahalf later, in the spring of 1977, an employee protested thatthe contract rate was not being paid. About that timeKhadjenouri specifically told union business agent FrankVan Kempen that there was no contract. He repeated thatassertion to Van Kempen shortly after a labor commissionerhearing in July 1977.The Union and the association executed a new contractwhich was effective July 7, 1976. However, the Union madeno effort to inform Respondent that there was a newcontract, much less made any timely effort to enforce it.Respondent never honored the January 6, 1976 letter ofunderstanding. The Union must have known of that fromthe beginning because it was in a position to police paymentsto various funds. By March or April 1977 Respondent hadcategorically told the Union that it did not have a contract.Respondent in effect withdrew any recognition it hadpreviously granted to the Union. It disowned any bargainingrelationship. If the refusal to honor the contract on January6, 1976, and the refusal to recognize the existence of thecontract in the spring of 1977 were violations of Section8(a)(5), they could not be reached in November 1978because they would be time-barred by the statute oflimitations contained in Section 10(b) of the Act. However,by November 1978 a new business agent was at the Unionand he attempted to reactivate the entire matter at that timeby asking Respondent for a list of employees and otherinformation. Respondent refused and took the same positionit had in the past, namely that it did not have a contract.Counsel for the General Counsel is in the unenviableposition of having to argue that Section 10(b) of the Actapplies differently to his case than it does to Respondent'sdefense. The General Counsel contends that Section 10(b)does not bar the alleged Section 8(a)(5) violation, eventhough the initial renunciation of the contract and refusal tobargain occurred more than 6 months before the filing of thecharge, because Respondent again refused to honor thecontract and refused to bargain in November 1978 when theUnion sought information. November 1978 was within 6months of the filing of the charge. On the other hand, theGeneral Counsel argues that Respondent is precluded bySection 10(b) of the Act from proving that the initial letter ofunderstanding, dated January 6, 1976, which set everythingelse in motion, was ineffective and illegal because at thattime the Union did not represent any employees. TheGeneral Counsel may be right with regard to both thosepositions on Section 10(b). However, under all the circum-stances set forth above, including the Union's approach toRespondent before its approach to the employees, theUnion's assurances to Respondent that the letter of under-standing was meaningless, the ambiguities present in theletter of understanding itself, the Union's almost total lack of" There was no evidence as to the outcome of that hearing.135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimely action with regard to representing the employees orenforcing the contract, and the fact that it took the Unionalmost 3 years from the time that it knew that Respondentwas not honoring the contract (making payments into thevarious funds) until it filed the instant charge, I do notbelieve it would effectuate the policies of the Act to find aviolation even if a technical one were made out. In addition,I do not believe that the General Counsel has establishedeven a technical case.The Board has often held that even though an employerrejects a request for bargaining which is made more than 6months before the filing of the charge, a new cause of actionis created if a new request and refusal is made within 6months of the filing of the charge. J. Ray McDermott & Co.,Inc., 227 NLRB 1347, 1348 (1977), enfd. 571 F.2d 850 (5thCir. 1978);" Cone Mills Corp., 169 NLRB 449 (1968), enfd.in pertinent part 413 F.2d 445 (5th Cir. 1969). In PulitzerPublishing Co., 242 NLRB 35 (1979), the Board reiteratedthe proposition that a reaffirmation of a refusal to bargainwithin the 10(b) period is not barred by the fact that theemployer had refused to bargain initially outside the 10(b)period. The question is not always clear, however. In Serv-All Company, Inc., 199 NLRB 1131 (1972), enforcementdenied 491 F.2d 1273 (10th Cir. 1974), Board MembersFanning, Jenkins, and Penello disagreed with ChairmanMiller and Member Kennedy. The majority held:Our dissenting colleagues contend that the complaintshould be dismissed because "all of the operative factsoccurred more than 6 months before the charge wasfiled" on March 18, 1971. While it is true thatRespondent's initial refusal to sign or abide by thecontract, the strike, and Respondent's filing of the RMpetition all occurred outside the 10(b) period, therewere other incidents, outlined in the Trial ExaminersDecision, which are sufficient, in our opinion, toindicate that Respondent's initial refusal to bargainrecurred well within the 6-month period.In refusing to enforce the Board's decision the circuit courtheld at 1275:"We do not, nor could the Board dissenters, accept thedecision of the Board and consequently we concludethat the reasoning and findings of the dissent are soundand dictated by the record in fact. But we also hold thatthe majority decision is faulty in law and not deperidentupon the fact issue of whether respondent refused tosign during the six-month period preceding the com-plaint.The First Circuit in NLRB v. Field & Sons, 462 F.2d748, specifically held that § 10(b) barred prosecution ofa multiemployer association member who had refusedto sign a bargaining agreement in July 1969, was againrequested and refused to sign in July 1970 and thencharged. We agree with that result. The Sixth Circuit inNLRB v. McCready & Sons, 482 F.2d 872, reached thesame result reasoning that any application of a continu-ing obligation doctrine under facts remarkably similar"As that court held:This circuit has twice held that each refusal to bargain by an employerunder a duty to bargain is a violation of the employer's duty, and that theto those we have here considered is inconsistent withthe purposes of § 10(b). The court there stated:An employer so charged would predictably defendagainst such a charge by denying that a contractbinding on him had in fact been formed. Indeed, thisis precisely the defense asserted ... before the Boardand here. Establishment of such a defense could andprobably would require reference to facts and occur-rences surrounding the contract negotiations ....With the passage of time, those facts become harderto prove as memories fade and witnesses becomeunavailable. Adoption of the position urged upon usby the Board would allow a charge to be brought atthe whim of a union at any time within the term ofthe contract at issue-in this case three years. Duringthis period, the employer is left in a precariousposition, uncertain of his liability and bearing anonus of defense which increases with time. Thisclearly contravenes the purpose of Section 10(b). 482F.2d at 875.We agree with the reasoning of the Sixth Circuit.In Ocean Systems, Inc., 227 NLRB 1593, 1594 (1977),eMfd. 571 F.2d 850 (5th Cir. 1978), the Board adopted theDecision of Administrative Law Judge Platonia Kirkwood,which held:Respondent argues here that, although the instantcharge is predicated on the Respondent's refusal of abargaining request made by the Union within the 10(b)period, Respondent's last refusal is but a "continua-tion" of the refusal-to-bargain conduct it committedoutside the 10(b) period.Respondent's argument on this point is similar toarguments, previously considered in a number of Boardcases ruling on similarly postured 10(b) contentions. Ineach of those cases, the Board has consistently rejectedsuch arguments on the theory that each of severalsuccessive refusals to bargain gives rise to a separateindependent cause of action.' I conclude, accordingly,that, even though Respondent may have engaged inrefusal-to-bargain conduct outside the 10(b) period, itsrefusal to recognize and bargain with the Union onApril 22, 1976-but 7 days before the charge initiatingthis proceeding-provided the basis for an independentcause of action on which this complaint properly rests.See, for example, United States Gypsum Company, 143 NLRB 1122,1126, fn. 6 (1963); Strong Roofing and Insulating Co.. 152 NLRB 9(1965). enfd. 386 F.2d 929 (C.A. 9, 1967), affd. on other grounds 393U.S. 357 (1969).I am cognizant of the existence of some court decisions expressing aview contrary to that taken by the Board in applying its concept of Sec.10(b) in cases involving successive refusals to bargain though not on factsprecisely analogous to those in the case at hand. N.L R.B. v. McCreadyand Sons. Inc.. 482 F.2d 872 (C.A. 6, 1973), denying enforcement of 195NLRB 28 (1972), cited by Respondent in its brief, is one such case.Decisions by other courts similarly holding are cited by the Sixth CircuitCourt in its opinion in McCready. Assuming those court decisionsprovide support for the Respondent's argument, it is clear that thepassage of more than six months' time from one such refusal does not baraction by the NLRB on a timely complaint based on a subsequent refusal."See also City Roofing Co.. 222 NLRB 786 (1976), enfd. 560 F.2d 1370(9th Cir. 1977), and cases cited therein.136 METROPOL RESTAURANTBoard's decisions do not. I am, of course, bound to follow the Board'sdecisions and rulings until the same are reversed by the Supreme Court.See Prudential Insurance Company ofAmerica. 119 NLRB 768 (1957);Ranco. Inc.. 109 NLRB 998, 1009, fn. 8 (1954); Lenz Company. 153NLRB 1399(1965).Board law thus appears to be that an employer's refusal tobargain which takes place outside the Section 10(b) periodwill not be construed so as to bar a charge alleging a renewedrefusal to bargain where the renewed refusal takes placewithin 6 months of the filing of the charge. In substance, acurrent repetition of an old wrong is actionable even whererelief on the original wrong is barred by a statute oflimitations. However, as the United States Supreme Courtheld in another context in N.L.R.B. v. United Steel Workersof America, CIO (Nutone, Inc.), 357 U.S. 357 (1958),"mechanical answers" do not solve "this nomechanical,complex problem in labor-management relations." Thetotality of circumstances present in any specific case must beconsidered. A key issue in this case is the validity of theJanuary 6, 1976, letter of agreement. Immediately aftersigning that agreement Respondent, through its failure topay into the various union funds, made it clear to the Unionthat it was not honoring a union contract.The Union must have known of this because it was notreceiving payments into those funds. By the spring of 1977Respondent specifically told the Union that there was nocontract. The issue of the validity of the contract was ripefor litigation shortly after January 6, 1976, or at the latest inthe spring of 1977. The conflicting claims and the rights ofthe parties depended on a resolution of that issue. Thepurpose of any statute of limitations is to weed out staleclaims. Under Section 10(b) of the Act the limitation is set at6 months. The Union waited almost 3 years after theexecution of the letter of agreement and almost 1%2yearsafter Respondent's specific statement that there was nocontract to file a charge in the instant case.If the charge had been filed within 6 months of January 6,1976, when the letter of understanding was executed,Respondent would have been in a position where it couldhave attempted to defend with a showing that the underlyingagreement was invalid because the Union lacked majoritystatus. In the absence of a majority no Section 8(a)(5)violation could be found." If the General Counsel's conten-tion with regards to 10(b) is taken literally, the result couldwell be that a minority union's own dilatory conduct in filinga Section 8(a)(5) charge could insulate it from a defense thatit wrongfully executed a contract when it represented noemployees. Under the unique circumstances of this case Ibelieve that the charge is time-barred by Section 10(b) of theAct.Moreover, much of the factual support underpinning theGeneral Counsel's case is questionable. The General Counsel" Respondent may not now attack the validity of the letter of agreementbecause that letter was signed more than 6 months before the filing of thecharge. As the Board held in Tahoe Nugget, Inc. d/b/a Jim Kelley's TahoeNugget, 227 NLRB 357, enfd. 584 F.2d 293 (9th Cir. 1978):The Board has held, in light of the Supreme Court's decision in BryanManufacturing Co.,' that a respondent may not defend against a refusal-to-bargain allegation on the ground that original recognition, occurringmore than 6 months before charges had been filed in the proceedingraising the issue, was unlawful.' Any such defense is barred by Section10(b) of the Act, which, as the Court explained in Bryan, was specificallyintended by Congress to apply to agreements with minority unions incontends that the current association master contract, whichwas effective July 7, 1976, is binding on Respondent. As isset forth in detail in section III. A. above, I have found thatRespondent is not bound by that contract. At best theJanuary 6, 1976, letter of agreement incorporates the masteragreement "now in effect." That was the 1973 associationmaster contract. There is nothing in that contract underwhich independent employers agreed to be bound bysucceeding contracts negotiated by the association. On theinside cover of the 1973 master agreement there is a separateagreement form where independent employers do make suchan undertaking. That is a separate agreement that can besigned by independents, and it is not the master agreementitself. It appears in the master contract booklet as a separateitem after the signature blocks and the appendices. Respon-dent did not sign that separate agreement and did notundertake to be bound by renegotiations of the association.If Respondent was bound by the 1973 master contractthrough its execution of the letter of agreement, that mastercontract ended when the new master agreement becameeffective July 7, 1976, (which was the reopener time for the1973 contract) or at the latest by July 6, 1977, when the 1973master agreement expired by its own terms. Thus Respon-dent did not have any contractual relation with the Unionafter either July 6, 1977, or July 7, 1976. While a recentlyexpired contract gives rise to a presumption of continuedmajority, a presumption is not warranted that the Unionrepresented a majority in November 1978 when unionbusiness agent Cardenas attempted to reactivate this matterby asking Respondent for a list of the names of employees.Either Iy or 2 years had by then passed since theexpiration of the contract, and the Union was conspicuous atRespondent's premises only by its absence.Under these circumstances I find that the GeneralCounsel has not established by a preponderance of theevidence that the Union represented a majority of Respon-dent's employees in November 1978. 1 find that Respondenthad no obligation to bargain with the Union as of that date.For all the reasons set forth above, I recommend that thecomplaint be dismissed in its entirety.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The General Counsel has not established by a prepon-derance of the credible evidence that Respondent violatedthe Act as alleged in the complaint.order to stabilize bargaining relationships. That means that Respondentcannot now attack the Union's majority status among its employees inthe single-employer unit when recognition was originally extended andthat we must accept as a fact that the Union represented a majority inthat unit at that time.Local Lodge No. 1424, International Association of Machinists. AFL-ClO[Bryan Mfg. Co.] v.N.LR.B.. 362 U.S. 411 (1960).' North Bros. Ford, Inc.. 220 NLRB 1021 (1975). and cases citedtherein.137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact, conclusions of law,and the entire record, pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48ORDER'6The complaint is dismissed in its entirety.of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.138